J2GONZALES, Judge.
This is an appeal from a judgment ordering Security Industrial Insurance Company to pay the benefits of a life insurance policy to Doris D. Lavigne, the beneficiary of the policy issued by Security to Lavigne’s son, Henry E. Lavigne, Jr.
Henry E. Lavigne, Jr. (the insured) purchased a convertible term life insurance policy from Security Industrial Insurance Company (Security). The policy was issued on June 1, 1988 for a 5 year period and was to expire on June 1, 1993. During the first 4 years of the policy (until June 1, 1992), the policy was convertible to a new policy. The policy contained provisions allowing for a waiver of premiums if the insured became totally disabled.
After contracting AIDS and becoming very ill, the insured moved into his mother’s home on September 1, 1990. He was unable to tend to his affairs and was primarily bedridden. The insured’s father, Henry E. La-vigne, Sr., applied to Security for a waiver of premiums due to his son’s total disability. By letter dated January 6, 1992, Security granted the waiver of premiums through June, 1993, and issued a refund to the insured for overpaid premiums.
On May 20, 1993, the insured filed the instant suit against Security, alleging that Security had failed to give him advance notice that his conversion rights under the life insurance policy expired on June 1, 1992. It was the insured’s position that Security had an obligation to provide him such notice since it knew that he was totally disabled, and thus, unable to tend to his affairs.
The insured died on December 26, 1993. By amended petition, his mother, Doris D. Lavigne, who was also the beneficiary of the policy at issue, was substituted as plaintiff in this suit. After a bench trial held on January 5, 1995, the trial court rendered judgment in favor of Mrs. Lavigne and against Security for $28,000.00, the amount of the policy. Security appeals the adverse judgment.
_JsAfter a thorough review and evaluation of the record, this court is convinced that the evidence supports the result reached by the trial court under the circumstances of this case. The judgment of the trial court is AFFIRMED. Costs of the appeal are assessed to Security.
FITZSIMMONS, J., concurs and assigns additional reasons.